European Heritage Label (debate)
The first item is the report by Mrs Paliadeli, on behalf of the Committee on Culture and Education, on the proposal for a decision of the European Parliament and of the Council establishing a European Union action for the European Heritage Label - C7-0071/2010 -.
Mr President, Commissioner, encouraging a European conscience that respects and defends multiculturalism represents a major challenge to the European institutions in their effort to achieve broad cohesion and solidarity between the citizens of the Member States of the European Union.
Knowledge of our history, familiarity with our multicultural cultural heritage and information for the young generation about the ideas and people who were at the forefront in building the European Union may help to bridge the gap between the European Union and its citizens.
The European Commission has undertaken, on the instructions of the Council of the European Union, to draft a proposal to transform the intergovernmental European Heritage label into a Community institution. Broad public consultation and an impact assessment have illustrated that integrating this institution into European initiatives would help to improve the image and credibility of the label, provided that it is based on clearly predefined criteria and emphasises the symbolic, rather than the aesthetic, nature of a monument or site; in other words, it would make a statement that European history is the result of a rich and mutually complementary common cultural heritage and that the European Union is rooted in strong values, such as freedom, democracy, respect for human rights, cultural diversity, tolerance and solidarity.
We started with a very ambitious approach to the label; as a weapon in our foreign policy arsenal which would go beyond the borders of the European Union, it could be awarded to other states in Europe and - why not - even outside our continent. For the moment, it would appear to be more realistic for it to be used as a means of deepening cohesion between the Member States of the Union and for it to be restricted initially to its Member States.
We countered the Commission's proposal that the label should be awarded to a maximum of 27 sites with a proposal that the procedure should be repeated every two years, in order to maintain the value of the institution and allow time for sites to be selected and then monitored, once the label has been awarded. We agree that, because of the symbolic value of the award, as a factor that contributes to European unification, transnational sites need to be favoured, because they support cohesion, promote the creation of networks and encourage cooperation between Member States or regions. That is why they should take first place in the quota. For practical reasons, one Member State will act as coordinator between the European group of experts and the Commission.
We approached the transformation of the label not as an administrative transformation of the old transnational institution, but as a new institution with clearly defined selection criteria and binding obligations on the part of recipients if they are to keep it. The group of experts, the networking, the symbolic character and the monitoring of the awardees indicate a different approach which should not be confused with the previous transnational institution. That is why, in the aim of safeguarding the old institution and promoting the validity of the new institution, we felt that the transitional provisions in Article 18 in the Commission's proposal were not needed. We also sought ways of strengthening the role of the twelve-member team of experts in the Commission text by adding another member proposed by the Committee of the Regions, and we tried to ensure the team was more involved in the label award or withdrawal procedure.
In the same context, and in order to strengthen the role of the European Parliament, we insisted on the Commission's obligation to publish a full list of pre-selected sites, before the final selection, and to advise the European Parliament and the Council accordingly. This will give the European Parliament and the Council time to react if any issues arise.
To close this brief presentation, I should like to thank the shadow rapporteurs, the Commission representatives and the Council for their creative contribution to the report which you will be asked to vote on shortly. I trust that we shall cooperate in the same spirit at the next stage of the consultation.
Mr President, I should like to start by thanking the European Parliament, especially, the rapporteur, Mrs Paliadeli, and the shadow rapporteurs, for their solid support for the Commission's proposal on the European Heritage Label. As you know, this proposal was one of the first approved by the new Commission after it had taken office and it is one of our priorities in the cultural sector over the coming years.
Our aim, through this label, is to give European citizens, especially young citizens, new opportunities to learn about their common and, at the same time, diverse cultural heritage and history and the development of the European Union. I am certain that this will help to bring European citizens closer to the European Union. The European Heritage Label will also help to increase cultural tourism and will bring physical and financial benefits.
Cooperation between Parliament and the Commission on the label has been extremely constructive over recent months and I am delighted that our approach coincided on numerous basic issues. Most of the amendments that you approved today are completely in line with our ambitions for the new label. We share Parliament's view that the quality and validity of the initiative are of vital importance. We also appreciate the action you have taken to maintain maximum clarity, simplicity and flexibility in the rules and procedures, so that they are easy for the public to understand and for the Member States and the European Union to apply.
However, a small number of your amendments are politically more delicate. I refer mainly to the transitional provisions deleted. The sites awarded the intergovernmental label and the Member States have huge expectations of the transitional period, which will give them the opportunity to participate in the new system quickly, provided, of course, that they satisfy the new quality criteria. This is possibly one of the main issues we need to discuss with the Council at our trialogues over coming months.
However, I am certain that compromises will be found which are acceptable to all sides and which will safeguard the long-term success of the European Heritage Label. That is why we hope to continue his excellent cooperation with Parliament in this sector. Thank you once again for your excellent cooperation.
Mr President, as is only right, I would like to congratulate our rapporteur not only on her work but, most of all, on her ability to listen.
This report, while it may not appear very important in the overall context of this Parliament, seems to me likely to bring about real Community action. Small streams make great rivers.
If the Committee on Culture and Education voted to keep the name of 'European Heritage Label' - for which the Group of the European People's Party (Christian Democrats) was hoping in particular - it is because this initiative is not limited to the period of history of the European Union, but focuses on the grand idea of Europe, a much older concept.
The label is a powerful tool that should primarily promote European identity through cultural diversity. It should not be seen as a simple transformation of the intergovernmental initiative, but rather as a real tool which, based on experience, will bring real added value, both through the impetus it may give to the promotion of European values by Member States or local authorities and in terms of our citizens' knowledge of these values.
Its aim is to strengthen European citizens' sense of belonging to Europe, and to help bring about a common awareness. At a time when public attachment to the European idea remains a major challenge we must face, Europe also needs symbols that develop and strengthen it on a daily basis, as unfortunately it would seem that European identity is an obvious fact that is yet to be invented.
on behalf of the S&D Group. - Mr President, I completely agree with all the other speakers that this is an excellent initiative and I am very pleased that the Committee on Culture and Education and Mrs Paliadeli are putting this forward.
I would like particularly to thank our rapporteur who has done excellent work on this. It is a very good means of promoting Europe, of promoting our common culture and history. I am sure it will be a huge success and we have put in place various ways of making sure it is successful. The final sites will be chosen by a panel of experts who will have specialist knowledge in this area and, as I have said before, we will particularly be looking at cross-border sites to promote the idea of Europe.
There are also particular criteria that we ask the successful candidates to meet: we want to raise the European significance of the sites chosen; the successful candidates will be expected to organise education events, especially for young people; there will be an exchange of ideas on initiating common projects with other sites awarded the label; there will be artistic and cultural activities which will foster dialogue; and there will be access, of course, for the widest numbers of the public to visit these sites.
So I think the sites, when they are up and running, will have a huge benefit for Europe and will be something that people will be able to come to and enjoy, and will promote the idea of Europe and what we in Parliament and the EU are doing.
So I commend this report to you all. I am sure when the scheme is set up and running it will be a huge success and I have been very proud to be part of this initiative.
Mr President, the European Heritage Label is, without doubt, a very important project, for at least two reasons: firstly, it enables European citizens to feel closer to their common and diverse history and heritage; secondly it is a good tool for promoting cultural tourism and boosting the economy.
I would therefore like to thank Commissioner Vassiliou and the rapporteur, Mrs Paliadeli, for their initiative and their hard work, and I would like to take this opportunity to say that, although initially, it was an initiative by the Member States, we now need to give it a clearly EU dimension.
This means that the European Heritage Label should not be the sum of the places selected by the Member States, but rather it should reflect a common European vision. Having a European vision requires common criteria and absolute transparency in the pre-selection process by the Member States. It also means that we must respect regional, cultural and linguistic diversity.
Its success depends on us.
on behalf of the ECR Group. - Mr President, the promotion and development of heritage sites in Europe is a necessary and welcome project which deserves our full attention. Our rich and diverse cultural heritage is something that the citizens of Europe should be proud of and, indeed, is one of the primary reasons why millions of people from around the world visit Europe every year. The project has the potential to deliver for historical sites the possibility to access additional funding and to preserve and develop their facilities, which is a much needed asset during these tough economic times, but where we raise expectations for citizens, we have the responsibility to deliver.
However, from the outset, this report was couched in a federalist language that sought to promote a fake or forced European demos, and the attempt to rename the scheme the European Union Heritage Label was politically based and would exclude thousands of potential locations whose history and heritage predates, and indeed overshadows, many contemporary sites.
In addition, attempts by myself and others to ensure that the focus of the label remained on heritage, and not on political integration, were rejected. This will inevitably lead to the unfair exclusion of many important sites.
Funding for this programme also raised serious concerns, especially given the austerity measures currently afflicting culture departments across Europe. I hope that we were able to contain this, going forward. The excessive proliferation of sites and the probable duplication of the UNESCO scheme are also likely to add problems.
The central goals of this label should have been to preserve and celebrate our shared and diverse heritage, but unfortunately, we have not guaranteed that we will add value. This is something that we need to be mindful of.
Mr President, ladies and gentlemen, I am pleased with this initiative, which aims to transform the European Heritage Label into a formal action of the European Union in order to increase its effectiveness, visibility, prestige and credibility.
To this end, I should like to emphasise the importance of the professionalism of the members of the panel of experts appointed to evaluate the sites, as well as the rigorousness of the procedures for attribution of the label and reviewing its maintenance as time goes on. These elements are essential to ensure the specificity and quality of the label itself.
The label must, however, focus entirely on symbolic and educational value, rather than on the beauty of the site - as other initiatives for the promotion of cultural heritage tend to - so as to clearly differentiate it from these. Therefore, I also agree that transnational sites should be held in particular consideration, in virtue of their symbolic importance.
(DE) Mr President, a label of this kind makes good sense, but only under two conditions: the first is that it should have high visibility to ensure awareness - after all, we already have an abundance of symbols like this. The second condition is that the associated bureaucracy should not be allowed to become an end in itself, as with so many similar initiatives and EU institutions. It really would be a paradox of European cultural tradition if something that could be so beneficial to us, clearly setting out a position quite different from China in the way it deals with its ancient culture, or from the United States with its historically small repository of cultural sites, were to be seen in the final analysis as an extremely bureaucratic and complex way of creating jobs for the boys.
We need to be quite clear about one thing: culture is the source for the inspiring ideas and visions that are frequently espoused here, but far less frequently put into practice. This particular opportunity to establish an identity that is also encompassed by the principle of subsidiarity, can only exist through culture, which is why we need to do even more in this area. I am also thinking of the specific promotion of writers and other artists, without the self-perpetuating bureaucratic organisations and institutions we tend to have in a European context.
(IT) Mr President, ladies and gentlemen, I should like to greet Commissioner Vassiliou and thank her for her strong backing for this initiative, just as I should like to thank Mrs Paliadeli and all the shadow rapporteurs for the good work they have done.
Europe is experiencing economic and financial difficulties at present. Indeed, we are currently discussing how to intervene to help several countries of the European Union that are in difficulty. Obviously, that is an important thing to do, but Europe must not lose sight of the importance of the values that have allowed the Union to emerge victorious from the innumerable challenges it has had to deal with during its history.
Europe's wealth lies in its history, its culture, its art, its leading figures, its landscapes, its symbolic places, its intellectuals, its philosophers and - dare I say it - in its civilisation. This label can represent all of this and highlight all the myriad forms of European identity that the Member States have contributed over time.
We must now look at the negotiations with the Council to resolve a few differences of interpretation on several points. I believe the disputed points will be resolved swiftly and perhaps even easily, given the importance of this topic. I also believe that as soon as this report is definitively adopted, we shall all feel more European, due to the values and traditions we share. I believe that through the Commission, the work carried out by Parliament and with the Council, we really are doing a good job for all our citizens.
(The speaker agreed to take a blue card question from Mr Martin under Rule 149(8))
(DE) Mr President, I am much obliged to Mr Scurria. I greatly appreciate what he had to say on this matter. I would just like to ask him, as a representative of the largest group here in this House, how he would assess the risk that we may get tied up with too much red tape in relation to the administration and implementation of this cultural heritage label? Does he have any proposals for ensuring that this is kept within reasonable parameters, so that we are not faced with a plethora of endlessly deliberating juries and our actual common goal is not missed, namely, a highly visible label that is also recognised accordingly in the media.
(IT) Mr President, I am very happy to respond to Mr Martin because we know that the bureaucracy issue is sometimes what distinguishes and separates European citizens from their institutions. Seen from this point of view, I think the path set out by this report is quite clear. We shall also talk about it with the Council.
Once the Member States have decided which sites the European label could be given to and once we have a panel of true experts coming together, who are given the chance to select the sites within a necessary but not excessive amount of time - and we still need to work out who will have the last word on this, but it is an issue that we shall have to discuss both with the Council and Commission - I do not see excessive bureaucratic issues from this point of view. There are bureaucratic issues for many other measures but not on this one regarding the label, which I think can easily be followed in a secure timeframe and with clear results for all European citizens.
(ES) Mr President, Commissioner, ladies and gentlemen, I would also like to join in congratulating Mrs Paliadeli on the excellent work that she has done.
I think that we can now say, once the report is adopted, that it is going to be the successful culmination of a new commitment to Europeanism, and I do not believe that it is trivial to make a commitment to Europeanism in the current times.
I also believe that the decision of the Member States, the Commissioner and the Commission to place the European Heritage Label within the sphere of the European Union is going to help increase its visibility, prestige and credibility, but it is also going to strengthen the deep-rooted ideals of cohesion and solidarity between European citizens.
The label is an important step towards European integration, because it is going to bring us and all citizens closer to our common history.
When there are so many voices to be heard which so often are laying claim to individual history - frequently national history - I believe that an initiative such as the one that we are voting on today to lay claim to a common history and make it known has a really symbolic and extremely important value.
I believe that what we are going to do with this European Heritage Label will also help the younger generations to understand the ideas that were behind the founding fathers of the European Union, so that they can see that this European Union, this European integration process that we are going through, is a process, and that like all processes, its conclusion depends on those that are working within it. I think that in this respect, the European Union is going to be what its citizens want it to be. I therefore urge everyone to work together. I obviously heard Mr Martin just now saying that we should avoid bureaucracy. Of course we should! However, above all, what we need to commit to is our common history, and making it known.
Mr Takkula has asked permission to ask a question.
Mr Takkula, you may put a question to Mrs Badia.
(FI) Mr President, my chief purpose was to ask to speak, because I am coordinator of the Group of the Alliance of Liberals and Democrats for Europe and because I would like, on its behalf, to thank Mrs Paliadeli for this magnificent report and to say a few words about the history of our people and about the European Heritage Label. So actually, my question is ...
(The President cut off the speaker)
Mr Takkula, one moment: the procedure... we are going to give you the floor soon as an additional speaker, because the representative of your group was indeed not present.
We will call on you along with the various speakers who speak next and you will have two minutes to speak.
(PL) Mr President, Commissioner, a short while ago, when interpreting Mrs Badia i Cutchet's speech, the interpreter used the term 'Europeism', presumably in error. No such word exists in the Polish language and, in fact, I have the feeling that the initiative we are currently discussing is constructing something that does not exist: 'Europeism', or some kind of artificial creation, which is a pawn in a political game.
I believe that what we are doing is unnecessary. As a famous philosopher once said, 'entities must not be multiplied beyond necessity'. It is my impression that the European Heritage Label represents an entity being multiplied beyond necessity. I will not mention the huge question mark hanging over the issue of how the label is to be granted and withdrawn. I will not mention the fact that the initiative will cost European taxpayers EUR 1 350 000. My question is of a fundamental nature, quite apart from these other serious matters, namely: why are we doing this? Do we really need to construct something which is not Europeanness, but merely the Europeism I mentioned earlier?
(PT) Mr President, Commissioner, the current idea of culture is nothing new - we have heard it before during the discussion of other reports in Parliament and we have heard it again here today - it is on the verge of being considered instrumental in the European Union. This is expressed in various ways: whether in the context of so-called cultural diplomacy, in which culture is seen as a tool for foreign policy, or in the area currently under discussion of creating a European Union Heritage Label so as to, in the words of the rapporteur, 'enhance the Europeans' faith in the European Union and its leaders' and 'fill in the gap between the European Union and its citizens'.
The rapporteur judiciously realises that there are other more-effective means of achieving this, about which a great deal more could be said. I should like to point out that no label will be enough to erase the visible effects the policies that the EU has been implementing and its economic governance have had on the citizens and peoples of Europe: in short, the plans of true social terrorism it has been putting into action with the connivance of national governments.
We should also consider the effects of policies such as the common agricultural policy or the common fisheries policy, amongst others, on the destruction of important cultural labels and the live elements of the cultural and historical heritage of the European peoples. Let us consider the future disintegration, over the course of just a single generation, of coastal or secular rural communities. This initiative, which has a predominantly symbolic significance, is based on developing the fallacy of a single European identity and a single European culture and, moreover, on values such as freedom, democracy, tolerance and solidarity, via the particularly sensitive area of cultural heritage and, in turn, that of history, which gives rise to the serious concern that this will encourage the alarming procedure of rewriting history that we have been witnessing recently.
Culture, like other historical phenomena, does not come from some kind of homogenous shared identity but rather, it is indicative of antagonisms, conflicts and cultural domination. Let us again ask ourselves about the meaning of the designation 'European Union Heritage Label', which is conferred on the basis simply of where the elements of heritage in question are located. Knowing, as we do, that European heritage is borrowed from many cultures and could also be claimed by the Islamic world, by the Mediterranean cultures or by the cultures of those people subjected to European colonialism, is it Heritage of the European Union or Heritage in the European Union?
Mr President, I should like to close by saying that, in general, with a few exceptions, the amendments tabled by the rapporteur have improved the Commission's draft, but in this case, the report's specific objectives are far less important than the misconceptions underlying it.
(RO) Mr President, today, 16 December, we celebrate the 240th anniversary of Ludwig van Beethoven's birth, the composer of the united Europe's anthem.
Given this excellent report from the Committee on Culture and Education, as a Romanian historian and writer, I would like to propose for a European Heritage Label an exceptional site which is unique in the world - St Andrew's Cave, located close to the place where the Danube flows into the Black Sea. As is confirmed by Origen, one of the fathers of the Christian church, who learnt about it from his father, who, in turn, learnt about it from Andrew's disciples, the first man to be called by Jesus Christ came here, to this small cave in the province of Scythia Minor, and spread the light of the Gospel. This is almost certainly the first Christian church in Europe.
During the first few months of 2011, I am going to take the necessary steps to obtain community support for a grand project. I intend to erect an impressive statue of our Saviour Jesus Christ in the Romanian part of Transylvania, in the Braşov region to be exact. It will be 40 metres high, making it taller than similar statues in Brazil, Portugal and Poland. It will also have a church at its base where weddings, christenings and religious services to mark the great Christian feasts will be celebrated. In the dark days ahead, we will come through and emerge victorious only in the light of the Christian cross.
(DE) Mr President, I am very pleased that this initiative, which is already implemented in some Member States, has now come before the European Union as a whole. It was right and proper that a biennial cycle should have been chosen for awarding the label. I would also like to express my thanks to the rapporteur in this matter. However, I must admit that I have a slight reservation about the fact that we must manage to draw a precise distinction between UNESCO's world cultural heritage programme and the European character of this label. Otherwise, it will be hard for our citizens to understand why this particular label has a special European dimension.
I have taken a look to see what sites have been nominated by the Member States so far and have found, naturally enough, that they are primarily man-made structures. Our idea in the Committee on Culture and Education was not just to recognise buildings, although buildings are an important element, but, more importantly, objects of value and other sites, or even experiences, that are associated with European development.
Which brings me to the last point in my comments. It will be particularly important to appoint appropriate experts to the juries who have assimilated these aims and who will help to implement and develop them. This being the case, there would be no need to fear the bureaucracy that could conceivably arise.
(IT) Mr President, Commissioner, ladies and gentlemen, during a stage in its life in which Europe is undergoing a crisis of identity and prospects, I think that the establishment of a European Heritage Label that identifies those sites - both material and immaterial - of high symbolic and educational value for the history, culture and creation of the European Union, is particularly significant.
My sincere thanks go to the rapporteur, Mrs Paliadeli, who efficiently took on board the proposals and additions suggested by many of us in the Committee on Culture and Education, providing, in particular, for procedures that are more certain and more respectful of the Treaty of Lisbon with regard to the subdivision of tasks among Member States, the Commission, the Council and Parliament. As some of my fellow Members have picked up on, we also strove to make sure there was no overlap between the label and other initiatives of the United Nations Educational, Scientific and Cultural Organisation (UNESCO) or the European Council's historic and cultural itineraries.
Indeed, on the basis of well-defined criteria, the Member States will present not more than two actively managed sites every two years. This is an important point: the Member States must show that they believe in the sites and therefore manage them in an educational way, involving the people. The Commission, meanwhile, will be responsible for pre-selection after hearing from a panel of experts, but it will also assume a monitoring role, will assess the effectiveness of the management of the sites every six years, and may also withdraw the label. Parliament comes out of this with a stronger role because not only does it appoint four of the 16 members of the European panel, but also because it has an active relationship with the list of pre-selected sites.
I also support the solution provided to the complex problem of the marks already assigned on an intergovernmental basis to many Member States that, in any case, though not suitable for the new system and the new criteria, will retain their earlier mark and will not therefore be downgraded.
I also appreciate the priority given to transnational sites, which will be a very interesting challenge for Europe, and the role assigned to the Committee of the Regions as part of an approach of subsidiarity, as well as the emphasis on the necessary involvement of Member States in the selection phase, including municipalities and regions, in order to avoid their being only partially involved. However, I think an extra effort by the Member States would also be useful. It would be very important for them to launch competitions aimed at young people in schools and universities to start a process to identify the sites, which would also become a way to reconstruct a common European history and destiny and mean that they, too, would contribute to the sense of belonging and European citizenship.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank you for the opportunity to speak for a moment on behalf of my group, the Group of the Alliance of Liberals and Democrats for Europe, about this important report on the European Heritage Label.
Listening to the debate today, sometimes my impressions recalled what a certain teacher once told me: anything that can be misunderstood will be misunderstood. By this I mean that some try to see this excellent project - whose purpose is to raise Europe's profile and show that Europe's strength lies in its diversity, in the fact that it is united in its diversity - as a threat to the notion of the nation state, or a threat to European identity, or to something else. It is not about that.
I believe that this is an excellent initiative, and I would say that we need to know more about Europe. We need to know about one another, because in that way we can build a better Europe in the future.
Europe is a mosaic of nations where common ideas about democracy, human dignity and freedom of opinion have developed. They are core values that we want to take forward.
When we talk about the European cultural heritage, it has to be said that we have a very rich one. I believe that this small investment that we are making, EUR 1.3 million for the entire programme, will benefit those sites that acquire the European Heritage Label many times over, and even financially. The financial benefit is not what is most important here either: above all, it is the psychological benefit derived from a strengthened European spirit and a better understanding of how this Europe of mosaics was born and what its basis and foundation are. When we know our background and history, then we will also be able to build a sustainable future.
Mr President, again I would like to thank the rapporteur, Mrs Paliadeli, for her report. In my view, it is an excellent and necessary one. Furthermore, it is well worth moving ahead with the European Heritage Label project on the basis of the report.
(IT) Mr President, Commissioner, ladies and gentlemen, creating a European identity and increasing citizens' interest in the European Union and its origins are two challenges that the European institutions must face up to in order to achieve broad cohesion and solidarity.
Furthermore, these challenges are at the heart of the goals of the Treaty of Lisbon. Indeed, Article 3 of the Treaty establishes the EU's obligation to safeguard European cultural development. If the European dream is going through a difficult phase at the moment, this is not only down to the impasse regarding Europe as a political project, or the ongoing economic crisis, but is also due to the difficulties faced by a Union founded on an as yet unresolved identity.
In this situation, it is more necessary than ever to reduce the gap between the European Union and its citizens, bringing the multinational yet shared cultural heritage of the European Union to its citizens and, above all, to future generations. This is the meaning and importance of a European Heritage Label: to bring Europe together in its diversity, promoting a shared culture and favouring integration between the places involved within its territory.
In order to realise this objective, the new label will focus on the symbolic educational value rather than on the aesthetic beauty of a site, favouring cooperation between sites and supporting joint projects amongst them. I should therefore like to pay tribute to the excellent work done by Mrs Paliadeli and the rest of the Committee on Culture and Education, in particular, with regard to the procedure for selecting the sites and strengthening the role of the European Parliament during the selection process.
I am sure that the Member States' decision to insert the label within the framework of the European Union will contribute to increasing its visibility and prestige, so as to realise the objectives of cohesion and solidarity among European citizens.
(RO) Mr President, I, too, would like to begin by thanking the rapporteur for the excellent report she managed to produce and for the negotiations she conducted with the Commission and Council. Even though she failed to have the European Union Cultural Heritage Label established, the European Heritage Label is still excellent, as is the project itself. I firmly believe that if it follows in the footsteps of the European Capital of Culture project, it will be hugely successful. It is an excellent initiative, especially as it gives rise to cross-border projects.
A number of states are collaborating in order to share the same values and traditions which they have enjoyed together for hundreds of years. I come from a city located at the European Union's eastern border, perhaps the largest cultural city on the eastern border, just 10 km from the border. However, I have also been to Santiago de Compostela, which is virtually on the European Union's western border - two cultural centres with very many things in common, but also with very many differences between them. One place is an Orthodox centre of pilgrimage, while the other is a Catholic centre of pilgrimage. We see the values we share most clearly when we go outside the European Union's borders, when we travel on other continents. We then get a very clear picture of the values that we have been sharing for hundreds of years and of the fact that we have a common culture and certain features that differentiate us from other peoples. The European Union, or rather European Heritage Label, acquires its significance therefore when we go outside the European Union's borders.
I congratulate you once again on this report and I firmly believe that it will be a successful project.
(HU) Mr President, I welcome the fact that in the course of this session, this is the second proposal we are voting on that intends to bridge the gap between the European Union and its citizens. Converted from the intergovernmental programmes of several European countries into an official EU action, the introduction of the European Heritage Label will strengthen the sense of belonging to the EU, and will reinforce the recognition of differences and intercultural dialogue. It will make citizens, especially young people, aware of the importance of their role in European history and European symbolism. It can raise our awareness of our common cultural heritage.
The sites that are awarded the label will be more accessible, especially to young people, and the objects embodying our common history will be put to use more appropriately. What please me most, personally, are the organisational aspects of the action, namely, that the selection and supervision procedures will be conducted along common, unambiguous and transparent criteria, and professional exchange of experience will proliferate. As an elected Member representing a national minority, I note with satisfaction that in the case of Romania, for example, sites nominated by objective, international experts will also have the chance of being selected in addition to the four objects already holding the label. Such sites include the Teleki Library in Târgu-Mureş, which is known as one of the bastions of Hungarian culture, or the Black Church of Braşov, which is considered a quintessential example of Saxon Gothic architectural excellence.
(CS) Mr President, the European Heritage Label is undoubtedly a good initiative, and a continuation of the intergovernmental project now operating since 2006. The aim of the initiative is to contribute towards the creation of a common European identity, increasing interest in the European Union and its values.
The concept of 'cultural heritage' is very broad, and that is a good thing. I am delighted that the proposal for amendment incorporating industrial heritage into this category was also adopted in the report. Industry is one of the important components of common European history - after all, Europe was the cradle of the Industrial Revolution in the 19th century, and the beginning of the EU is linked to the founding of the European Coal and Steel Community. It is also linked, however, with the common history of movements for civil and social rights.
One of the areas expected to benefit from the European Heritage Label is the area of tourism. I firmly believe that this is an opportunity to make use of the monuments of common European history to develop tourism in those regions which are not traditional tourist destinations too. This type of monument is, in my opinion, unjustly overlooked, and all that is required is to discover and make use of its potential. I therefore welcome and support the report very much, and in this context, I would like to thank the rapporteur, Mrs Paliadeli.
(PL) Mr President, in the period before the Treaty of Lisbon was enacted, we were faced with a situation in which the citizens of the EU were becoming markedly less interested in its affairs and activities. Adopting the Treaty of Lisbon was intended not only to provide a solution to problems relating to the need for better functioning institutions, but also to involve Europe's citizens more closely in the EU's activities, for example, by means of the citizens' initiative. The European Heritage Label is a further step towards building a European identity and strengthening the links between citizens and the EU.
Over the past four years, the Member States have designated 64 sites with particular significance for Europe. By discovering our shared history and learning about the European Union's role and its cultural diversity based on common democratic values and human rights, we can strengthen the sense of belonging to a large European family, within the framework of the EU, in the inhabitants of our Community.
(GA) Mr President, I welcome these proposals and I think they will grow and develop the tourism industry, something which is much needed these days.
Despite all the criticism that Europe gets, I think most citizens still value Europe and particularly a label with Europe on it. I have seen that in relation to the European City of Sport. Limerick, in my own constituency, got that award recently and it was much valued. The same is true of the European Cities of Culture and it will certainly apply to the European Heritage sites.
There are a few good things about this which should be commended. One is that you have to maintain the site, so that you will not get it forever without actually ensuring you deserve it. Secondly, there is the point made by Mr Martin, which was well answered by Mr Scurria, that red tape will not stifle it. I think we can be very proud of this. It has a lot of potential.
(LT) Mr President, there are often discussions among citizens on the future of the European Union. The foundations of a strong Union and a successful future are built on trust and mutual accommodation, just like in a family. The European Heritage Label is a means for people to find out more about others, to find those things and recognise personalities and movements that symbolise the building of Europe. The identification of a shared cultural heritage is an opportunity to strengthen a single and united Europe. All nations and countries, we all have a different, varied historical experience, often painful, but it is these differences that go together to make up our family and form our European identity. In particular, I would like to emphasise the division of Europe that lasted for many years and the different or total lack of opportunities for the development of democracy. I am talking about Eastern Europe and occupation by the Soviet Union. However, there was always a struggle for the idea of a united Europe there too, and we must appreciate ...
(The President cut off the speaker)
(PL) Mr President, nobody can accuse us of not being consistent. In the Treaty of Lisbon, we established citizenship of the EU for its inhabitants, and yesterday we had the opportunity to vote on the citizens' initiative. Today, we are adopting a symbol, namely the European Heritage Label. This will unquestionably boost the EU's identity and citizenship or, in other words, all the values that are of such importance to us. I believe that this label will act as an outstanding complement to both the UNESCO list and the European Cultural Routes, as well as the European Capitals of Culture. Anyone who travels knows the value and importance of such schemes.
I believe that promoting European culture to the very heart of Europe, to Europeans, is a fundamental aspect. A good deal of Europe is still undiscovered in this respect, but the promotion of European culture outside Europe also plays a key role. What is most important is that this label be promoted successfully by the Commissioner and the Member States.
(EL) Mr President, I should like to take my turn in congratulating our rapporteur, Mrs Paliadeli, on her excellent report and on all her efforts to date. This new European Heritage Label highlights our culture, highlights the European spirit and satisfies all of us who frequently visit sites in Europe and think it is a shame that we do not highlight the added value of Europe, all these historical monuments that we badly need to advertise.
At the moment, as you know, Europe is concerned not only with the economic crisis, as is only natural; Europe post-Lisbon wants to highlight its cultural cohesion, the rich history, the mosaic that defines it. Of course, this needs to be done with the active participation of the European Parliament and I trust that negotiations with the Council on Article 18 will turn out well.
(RO) Mr President, I welcome the intergovernmental European Heritage Label project being turned into a formal European Union initiative at a time when the initial project has not enjoyed the high profile and prestige which it deserves. This project allows us to open a door as well to countries which enrich our continent's culture without being part of the European Union.
One key aspect is the re-evaluation of sites which have already been designated under the intergovernmental agreement, as well as ensuring fairness with regard to states with a different number of initially registered sites. In addition, in the case where the sites cannot be re-evaluated directly, it is important for them to have the opportunity to reapply for the label in order to offer them more opportunities.
Awarding the European Heritage Label for an unlimited period, without a regular re-evaluation, would help make more efficient use of the reduced budget allocated to the project. The European Heritage Label will raise the general public's awareness of the diversity of our common cultural heritage and cultural tourism.
(RO) Mr President, creating a European identity and increasing the level of interest in the EU are major challenges. They are capable of generating cohesion and solidarity on a large scale. The European Heritage Label could meet its objectives in a more effective way if it was managed as an EU initiative. It must be based on the same criteria and have a very clearly defined monitoring system. One of the upshots of this will be to boost cultural tourism. Just as in the case of the UNESCO World Heritage Sites, the label will increase tourist numbers and provide a fresh boost to local economies.
I welcome the Commission's intention to use the European Heritage Label along with the other instruments designed to establish a stronger link between the EU and its citizens. I wish to end by stressing the importance of promoting intercultural dialogue.
Member of the Commission. - Mr President, it seems that the majority of Members who took the floor stressed the importance of this European initiative and the real added value of it. They stressed the importance of this initiative in promoting Europe, the common European history and heritage, the educational value of this initiative and its significance in creating and encouraging more cultural dialogue.
I am very pleased and very grateful for this approval. I would like to make it clear that the experts who are going to be appointed for the decisions on this important initiative will certainly have the highest professional credentials to make sure that they choose not only the best and highest value sites, but also ideas. Let me remind you that this heritage is not only about sites, but also about intangible cultural heritage. For example, in Portugal, we have the decree which was the first decree in Europe abolishing the death sentence. That was included with the list of labels, so this heritage can be intangible as well.
I also want to clarify that our purpose is indeed to have a simplified procedure - quality but simplification is important. That is why we have not accepted the Council's proposal that after the experts' group, the initiative would go to comitology, as that would create red tape and waste valuable time for the decision to be adopted.
I would like to finish by saying that in these times of economic crisis which create divisions between the peoples of Europe politically, socially and economically, we need initiatives like this which will bring the people of Europe together. They will have a sense of identity, and we have to stress the importance of our common cultural heritage whose richness does indeed lie in its diversity. Common but diverse cultural heritage is what will unite us.
I would like to thank you once again for your support, especially Ms Paliadeli and the shadow rapporteurs for this excellent cooperation we had, and I am looking forward to the final adoption of this important initiative in the near future.
Mr President, I should like to start by stating that I share the views expressed, both on the impact assessment of the European Heritage Label and its added cultural value. The label alone cannot bridge the gap between the public and the European Union. It can simply help, together with other initiatives, to address the problem. Of course, I cannot hide the fact that, in times of crisis, such as the recent crisis we have been experiencing, with the savage attack on the euro and the European Union, the public does not look solely to culture to resolve their basic day-to-day issues. However, a knowledge of history and respect for multiculturalism may act both as a cohesion instrument and as an incentive to growth for local communities, by calling on them to cooperate at local, regional, national and transnational level, as stated in the Commission proposal and as accepted by us. From this perspective, the idea of a cultural heritage label for the European Union - my thanks to Mr Ivan who remembered the initial proposal - which is designed to enhance the European public's awareness of their common heritage and, at the same time, to support cultural tourism, is a positive step in this direction. Values such as democracy and freedom, which are rooted in Europe's cultural past, are as important as transparency and solidarity nowadays, especially if we want to bridge the gap between the European institutions and the citizens of the Member States of the Union and the gap between the citizens of the Member States. Of course, we shall need to address bureaucracy issues, but I can assure you that the transparency and composition of the European team of experts will be subject to extremely clear conditions. There is no doubt that the institution will operate with absolute clarity.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
Turning the European Heritage Label initiative into an official EU action will provide particular added value to all the actions being carried out by Member States, while also making an important contribution to creating a common European identity. I welcome this initiative and the report that has been presented. I also want to mention that the European Heritage Label could be extended very successfully and with a beneficial impact to activities relating to traditional rural tourism, a flourishing sector in European states. Indeed, this is one of the proposals I am going to submit to the Committee on Agriculture and Rural Development when presenting the opinion on the role which rural tourism and agritourism play in achieving the EU's objective of turning Europe into the number one tourist destination in the world.
I would like to congratulate Mrs Paliadeli on her work on this report. Establishing and awarding the European Heritage Label is an initiative that deserves special attention. The European dimension and the significance of the sites put forward will help to foster European identity and a sense of European citizenship. Our continent's history is an important element that could contribute to the integration of the peoples of Europe. Our younger generation must be properly aware of our common European heritage because it is very important for there to be no variations in the different versions or attempts at populist interpretation, as this is our common European history and it reflects our entire cultural and linguistic diversity. The selection procedure must make sure that only sites of suitable quality are chosen. I believe that Member States should submit their proposals in close collaboration with local and regional authorities. This will help popularise the sites at national level and bridge the gap between the European institutions and European citizens. As a Member of the European Parliament, the only democratically elected body which represents its citizens, I believe that it needs to play a greater role in this initiative.
I fully subscribe to the statement in the report that there is an enormous gap between the EU and the citizens of the European Member States, as more than half of them have a none too favourable opinion about the EU. With the renaming of the European Heritage Label as the European Union Heritage Label, and with the accompanying modifications, we are launching another grandiose, costly and superfluous campaign of EU self-advertising and propaganda. Disregarding such minor details as a monument to the Slovak nationalist and separatist, Stefanik, being deemed an exemplary artefact of the heritage of European Union cooperation, this new initiative, too, will fail to bring people closer to the EU. Furthermore, it is unclear that if the European Heritage Label does indeed not intend to duplicate the already existing UNESCO World Heritage List, then why is it intended to be extended to third countries, and which countries does the report have in mind in this regard?